Citation Nr: 1613195	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-37 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus (DM), to include as due to exposure to herbicides, on the basis of substitution.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left knee disability, on the basis of substitution.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter
ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1964 to April 1968, including service in Thailand beginning in June 1967.  He was in receipt of the National Defense Service Medal.  The Veteran died in January 2013 at the age of 67 of cardiac arrest, ischemic heart disease, and diabetes.  At the time of his death, a claim was pending for service connection for DM.  Within one year of his death, the appellant (the Veteran's wife) filed a claim for accrued benefits.  Under the Veterans' Benefits Improvement Act of 2008, the appellant is therefore substituted as the claimant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

This case originally came to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2012, prior to the Veteran's death, the Board dismissed a claim for entitlement to service connection for chronic obstructive pulmonary disease, denied entitlement to an increased evaluation for service-connected right knee disability, and remanded the issues of entitlement to service connection for DM, entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151, and entitlement to a TDIU to the RO for additional development, to include obtaining additional evidence related to the claim for service connection for DM, a nexus opinion on the Veteran's 1151 claim, and an opinion related to a TDIU claim.    

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in December 2011; the Veteran and his daughter testified at a videoconference hearing before the undersigned in March 2012.  A transcript of each hearing is of record.  

A January 2015 Board decision, in pertinent part, denied the claim for service connection for DM and the claim for a TDIU.  The Veteran appealed the portion of the January 2015 Board decision denying these claims to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, pursuant to a November 2015 Joint Motion for Partial Remand, the Court issued an Order that vacated the portion of the Board's decision that denied entitlement to service connection for DM and entitlement to a TDIU and remanded the claims to the Board for further proceedings.

The issue(s) of entitlement to a TDIU due to service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and is not shown to have been exposed to herbicides coincident with his military service.

2.  DM did not have its onset in service and is not shown to be causally or etiologically a result of military service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5103, 5103A, 5107, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in July 2008, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran also was informed in the July 2008 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the July 2008 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record after the letter.  

The appellant was notified by VA letter in January 2014 on her substitution for the Veteran in this claim.  With respect to the substitution claim, as the appellant has taken the Veteran's place, and the Veteran was provided with VCAA notification letters, as indicated above, that met all of the necessary notice requirements, there are no deficiencies of notice with regard to the substitution claims.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (holding that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues).  Consequently, the Board determines that the appellant was provided all necessary notice prior to the initial AOJ adjudication of the claims.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained on the service connection issue on appeal, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the appellant experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

The medical evidence on file does not show any evidence of DM during service or within a year of service discharge.  In fact, the Veteran has not contended that he received treatment during service or within a year of discharge for DM.  The initial medical evidence of DM was not until many years after his service discharge.  There is no medical opinion on file in favor of the claim.  Consequently, the Veteran did not present evidence indicating a nexus between his DM and service.  Thus, there exists no reasonable possibility that a VA opinion would result in favorable findings.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The duty to assist has been satisfied in this case.  The claims file contains the Veteran's service treatment records, as well as relevant VA and private treatment records.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The appellant has been given ample opportunity to present evidence and argument in support of her claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the December 2011 travel board hearing and the March 2012 videoconference hearing, the Veteran's representative, The American Legion, and the undersigned VLJ asked the Veteran questions about his claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  In fact, the case was remanded by the Board in June 2012 for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Analysis 

The Veteran filed a claim for service connection for diabetes mellitus in May 2008, which was denied by rating decision in November 2008.  A notice of disagreement was received by VA later in November 2008.  A Statement of the Case was issued in September 2009, and a substantive appeal was received by VA later in September 2009.  The Veteran died during the pendency of this case, and the Veteran's spouse has been substituted as the claimant.  Thus, the issue of entitlement to service connection for DM, to include as secondary to Agent Orange exposure, is properly before the Board.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain chronic disorders, including diabetes mellitus, type II, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

For purposes of establishing presumptive service connection under the above regulation, the Veteran contended that while he was not stationed in Vietnam during his period of service, he did step foot on land in Vietnam when his flight en route to Thailand had stopped overnight in Saigon, Vietnam.  Specifically, the Veteran asserted in November 2012 that he had been in Vietnam in June 1967 because he remembered getting $55 combat pay for that month.  He testified at his December 2011 Board hearing that his flight to Thailand had first had a layover in Hawaii while Navy personnel disembarked from the flight and then people that had been on rest and recuperation from Vietnam boarded the flight.  He reported that his flight had then flown to Saigon, where he had been taken to Tan Son Nhut Air Force Base and stayed overnight.  He maintained that he had boarded Air Force transport the following day that flew him to the Air Force Base in "Sada Hi," Thailand, where he was assigned to the 809th Engineer Battalion.  The Veteran is competent to report his personal observations about what he experienced.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the Veteran's statements are not credible with respect to his reports of having stepped foot on land in Vietnam.  The evidence of record does not show that the Veteran had qualifying service in the Republic of Vietnam despite his contentions that he stopped in Vietnam en route to Thailand.  His personnel records reveal permanent change of station orders that show him assigned in June 1967 to the 809th Engineering Battalion in Thailand without any reference to stopping over in Vietnam, although another soldier (J.B.) received an order to report to a different unit in the Republic of Vietnam.  The Board acknowledges the Veteran's sincere belief that he had stepped foot in Vietnam.  However, his reports were inconsistent with the other evidence of record which do not document that the Veteran was ever present in Vietnam, including for an overnight layover.  Therefore, the Board finds in-service exposure to herbicides due to service in Vietnam cannot be presumed on this basis.  Thus, it must be determined whether the Veteran's service in Thailand would warrant a presumption of exposure to herbicides.

Regarding exposure in Thailand, VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era.  See M21-1MR at IV.ii.2.C.10.(o), (q) (prior to August 7, 2015).  If a Veteran served in the U.S. Air Force on a Royal Thai Air Force Base (RTAFB) as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  Additionally, herbicide exposure should be acknowledged on a facts-found or direct basis for Veterans in the U.S. Army who served on Royal Thai Air Force Bases in Thailand if the Veteran provides a statement that he was involved with perimeter security duty and there is additional credible evidence supporting this statement.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR at IV.ii.2.C.10(q).

A memorandum of record was associated with the claims file in November 2013 regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C.  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand, in determining whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted, if a Veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The memorandum provided an example of security police units as an MOS that would have worked on the perimeters.  It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand. 

The M21-1MR also provides that several items of development should be performed when the Veteran claims herbicide exposure in other areas, to include asking the Veteran for the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV.ii.2.C.10(o).  If sufficient information cannot be obtained from the Veteran to meet Joint Services Records Research Center guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain information, and then forward the claim for rating activity.  Appropriate notice was sent to the Veteran in July 2008 regarding the above procedures.  

A September 2013 response from the Defense Personnel Records Information Retrieval System (DPRIS) indicated that it had reviewed the available historical information for the 809th Engineer Battalion (the Veteran's unit) from 1967 through 1968.  The historical information documented that the 809th Engineer Battalion had been involved in building roads and training sites.  However, the DPRIS stated that it could not "document or verify" that the Veteran had been exposed to Agent Orange or other tactical herbicides or that his duties had required him to be on or near the base perimeters.  The DPRIS response also noted the aforementioned Project CHECO Southeast Asia Report: Base Defense in Thailand report, which contained evidence that there had been a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  It further noted that VA had determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam or a strong commercial type resembling tactical herbicides.   

The Veteran contended that his duties in Thailand included spraying vegetation with herbicides and providing security detail around the perimeter of the base.  Specifically, in a November 2012 statement, the Veteran asserted that all personnel in Thailand had taken turns maintaining security of the perimeter of the base.  He also indicated that during his first 6 weeks in Thailand, he had been responsible for spraying the vegetation on the perimeter.  He reported that his main job had been maintenance on equipment support for other units.  Regarding his location in Thailand, the Veteran asserted in April 1997 that he had been in "Phanom Saracom."  He further testified at his December 2011 Board hearing that when he had arrived in Thailand, he had been assigned to the 809th Engineer Battalion in "Sada Hi."  The Veteran did not provide any other information regarding the specific Royal Thai Air Force Base(s) on which he had served.  

The Veteran is competent to report his personal observations about what he experienced.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the Veteran's statements are not credible with respect to his reports of having been involved in duties near the perimeter of a RTAFB in Thailand.  The Veteran's MOS's were listed as heavy vehicle mechanic and heavy vehicle driver, which are not MOS's consistent with perimeter duty.  Additionally, at no point did the Veteran indicate the specific RTAFB(s) on which he had served.  He had reported being in "Phanom Saracom" and "Sada Hi," but these locations have not been designated as being those of RTAFBs in Thailand.  See M21-1MR at IV.ii.2.C.10.(o), (q).  While the Veteran's service personnel records confirm that he had served in Thailand, there is no indication that the Veteran had served at a RTAFB.  Indeed, there is only a notation that the Veteran had been found to be absent without leave from November or December 1967 to January 1968 from Camp Charn Sinthope in Thailand, which was not the location of a RTAFB.  Moreover, as noted above, a September 2013 DPRIS response indicated that the history was unable to document or verify that the Veteran or personnel assigned to the 809th Engineer Battalion were exposed to Agent Orange or other tactical herbicides or that the Veteran's duties required him to be on or near the perimeter of the base.  The Board acknowledges that in the February 2016 Informal Hearing Presentation, the Veteran's representative submitted links to treatises and articles about hot mix asphalt paving materials since 1996, on-road sampling of diesel engine emissions of dioxins in 1993, roadside vegetation management using herbicides at Penn State University, the Environmental Protection Agency's plan to phase out herbicides linked to arsenic runoff, and pesticide manufacturing.  However, these treatises only provided general information with respect to herbicides, diesel emissions, and paving materials, and are not specific to the facts of the Veteran's service in Thailand.  Thus, such documents are entitled to little probative weight as they do not address the specific details of the Veteran's duties while stationed in Thailand.  The Veteran's representative also noted that the 809th Engineering Battalion's other duties involved constructing camps and facilities.  He asserted that "[i]t seems safe to say that constructing a camp in Thailand involves first defoliating and then installing the perimeter."  However, the Board finds that the Veteran's representative is not competent to make such an assertion regarding what constructing a camp in Thailand entailed because he did not personally experience it, nor did he provide any supporting evidence that he has expertise in this area.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board reiterates that herbicide exposure should be acknowledged on a facts-found or direct basis for Veterans in the U.S. Army who served on RTAFBs in Thailand if the Veteran provides a statement that he was involved with perimeter security duty and there is additional credible evidence supporting this statement.  See M21-1MR at IV.ii.2.C.10(q).  In this case, while the Veteran provided statements that he was involved with perimeter security duty, there is no additional credible evidence to support these statements.  The Board acknowledges the Veteran's sincere belief that he had duties in Thailand which required him to be near the perimeter of a RTAFB.  However, his reports were inconsistent with the other evidence of record which do not document that he was involved in duties near the perimeter of a RTAFB.  Based on the foregoing, the Board finds that service connection is not warranted on the basis of exposure to herbicides, to include on a presumptive basis, for DM based on the Veteran's service in Thailand. 

Despite this finding, when a Veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis related to DM.  Service examinations in November 1967 and February 1968 were normal, with urinalyses that were negative for sugar.  The Veteran did not assert that he experienced symptomatology related to DM continuously since service.  In fact, the post-service evidence of record does not reflect complaints or findings related to DM until more than 30 years following separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).  The Veteran filed a claim for service connection for DM in May 2008 and DM was diagnosed in July 2009.  

In addition, the post-service medical evidence of record does not include an etiological opinion relating the Veteran's DM to his active duty service.  The only evidence of record indicating an association between DM and active duty service are the Veteran's statements.  However, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As the origin or cause of DM is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay statements are not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  

The question of whether the Veteran's alleged exposure to herbicides caused his DM does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of this disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, as there is no competent evidence establishing that the Veteran's DM was incurred in or caused by active duty service, service connection is not warranted.

For the reasons discussed above, the preponderance of the evidence is against the claim for entitlement to service-connection for DM, and as such, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for DM, to include as secondary to exposure to herbicides, on the basis of substitution, is denied.


REMAND

The Board's review of the record indicates that a remand is necessary to allow for further development of the record.  

The Board notes that the Federal Circuit recently held that VA is not always required to get a single examination that considers the combined effects of the Veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, pursuant to the November 2015 Joint Motion for Partial Remand, it appears that the record is insufficient to evaluate the effect of the Veteran's service-connected disability without such an opinion.  Accordingly, the Board finds that on remand, a VA opinion by a vocational specialist is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to a VA vocational specialist for review.  The vocational specialist is requested to address the functional effects that the Veteran's service-connected left knee disability had (alone or in combination) on his ability to secure or follow a substantially gainful occupation prior to his death in January 2013. 

When addressing the functional effects, the examiner should consider the Veteran's level of education, special training, and previous work experience but must not consider the Veteran's age or any nonservice-connected disabilities.

2.  Refer the claim for extra-schedular entitlement to TDIU to the Director of Compensation for consideration pursuant to 38 C.F.R. § 4.16(b).

3.  After conducting any other necessary development, readjudicate the claim.  If any benefit sought remains denied, provide a supplemental statement of the case to the appellant and her representative, and an appropriate period to respond.  Then, if warranted, return the appeal to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


